 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROGER GIFFORD,                                  No. 2:17-CV-2421-TLN-DMC
12                      Plaintiff,
13           v.                                       ORDER
14    PETER KAMPA, et al.,
15                      Defendants.
16

17                 Plaintiff, who is proceeding pro se, brings this civil action. Pending before the

18   court are counsels’ requests for telephonic appearance (ECF Nos. 52 and 54). Good cause

19   appearing therefor, the requests are granted. Counsel may arrange for telephonic appearances at

20   the hearing set for September 11, 2019, at 10:00 a.m., before the undersigned in Redding,

21   California, through CourtCall.

22                 IT IS SO ORDERED.

23

24   Dated: September 6, 2019
                                                          ____________________________________
25                                                        DENNIS M. COTA
26                                                        UNITED STATES MAGISTRATE JUDGE

27

28
                                                      1
